—Order, *157Supreme Court, New York County (Carol Arber, J.), entered on or about March 23, 1993, which granted individual defendant Mason’s motion for reargument of a previous motion granting default, against him, and upon reargument, adhered to its original determination, unanimously affirmed, with costs.
There is no merit to defendant’s contention that service pursuant to Vehicle and Traffic Law §253 (2) on defendant, Donald S. Mason, a Tennessee resident, was improper since plaintiff complied with the statute by serving the Secretary of State and sending notice of such service and a copy of the summons with notice by certified mail, return receipt requested, to defendant, and upon return of same to plaintiff by the Post Office as unclaimed, plaintiff had posted an additional copy by ordinary mail, and then filed with the Clerk of the Court the original envelope bearing the Post Office notations as returned, and an affidavit of compliance pursuant to Vehicle and Traffic Law § 253 (2).
Nor is there any merit to defendant’s argument that vacatur is warranted under CPLR 317, since he failed to raise this issue before the IAS Court, and is therefore precluded from raising it on appeal. We have considered defendant’s other arguments, and find them to be without merit. Concur—Ross, J. P., Rubin, Nardelli and Williams, JJ.